Fourth Court of Appeals
                               San Antonio, Texas
                                      April 4, 2018

                                   No. 04-18-00058-CR

                                  Darlene Ariel LEAL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7577
                      Honorable Raymond Angelini, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, we ORDER this appeal DISMISSED
FOR LACK OF JURISDICTION.

      It is so ORDERED on April 4, 2018.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court